As filed with the Securities and Exchange Commission on December 21, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 000-30062 56-2101930 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 Fayetteville Street, Suite 700 Raleigh, North Carolina27601 (Address of principal executive offices) (919) 645-6400 (Registrant’s telephone number, including area code) CAPITAL BANK CORPORATION DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS AS AMENDED AND RESTATED, EFFECTIVE JANUARY 1, 2005 (Full title of the plan) B. Grant Yarber, President and Chief Executive Officer Capital Bank Corporation 333 Fayetteville Street, Suite 700 Raleigh, North Carolina 27601 (Name and address of agent for service) (919) 645-6440 (Telephone number, including area code, of agent for service) Copy to: Jason L. Martinez, Esq. Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P. P. O. Box 2611 Raleigh, North Carolina 27602-2611 (919) 821-1220 CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, no par value per share 125,000 (1) $12.08(2) $1,510,000.00(2) $46.36(2) (1) Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also covers such additional shares of Common Stock as may be issued to prevent dilution of the shares of Common Stock covered hereby resulting from stock splits, stock dividends or similar transactions. (2) Calculated solely for the purpose of this offering pursuant to Rule 457(h) on the basis of the average of the high and low prices of the Common Stock as reported on the Nasdaq Global Select Market on December 20, 2007. - 2 - PART I INFORMATION REQUIRED IN THE 10(a) PROSPECTUS This Registration Statement on Form S-8 is being filed by Capital Bank Corporation (the “Registrant”) to register an additional 125,000 shares of the Common Stock of the Registrant, no par value per share, issuable under the Deferred Compensation Plan for Outside Directors, as amended and restated effective January 1, 2005 (the “Plan”). As permitted by the rules of the Securities and Exchange Commission (the “Commission”), this Registration Statement omits the information specified in Part I of Form S-8 and consists of only those items required by General Instruction E to Form S-8. The document containing the information specified in Part I will be delivered to the participants in the Plan as required by Rule 428(b) under the Securities Act.This document is not being filed with the Commission as part of this Registration Statement or a prospectus or prospectus supplement pursuant to Rule 424. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Pursuant to General Instruction E of Form S-8, the prior Registration Statements relating to the Plan, Registration Nos. 333-82602 and 333-65853 filed with the Commission on February 12, 2002 and April 23, 1999, respectively, remain effective, and the contents of such Registration Statements are incorporated in this Registration Statement by this reference. Item 3. Incorporation of Documents by Reference. The following documents filed with the Commission are hereby incorporated by reference in this Registration Statement: (a) The Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006 filed with the Commission on March 15, 2007; (b) The Registrant’s Current Reports on Form 8-K filed with the Commission on March 23, 2007, June29, 2007, August 1, 2007, August 15, 2007, August 29, 2007, September 28, 2007, December 3, 2007 and December 21, 2007; (c) The Registrant’s Quarterly Report on Form 10-Q for fiscal quarter ended March 31, 2007 filed with the Commission on May 10, 2007; (d) The Registrant’s Quarterly Report on Form 10-Q for fiscal quarter ended June 30, 2007 filed with the Commission on August8, 2007; (e) The Registrant’s Quarterly Report on Form 10-Q for the fiscal quarter ended September30, 2007 filed with the Commission on November8, 2007; and (f) The description of the Registrant’s Common Stock contained in the Registrant’s Registration Statement on Form S-4 filed on November 13, 2001, and any amendments or reports filed for the purpose of updating such description. In addition, all documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, as amended, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents.Any statement in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is incorporated or deemed to be incorporated by reference herein modifies or supersedes such statement.Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. - 3 - Item 5. Interests of Named Experts and Counsel. The validity of the securities being registered by this Registration Statement will be passed upon for the Registrant by Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., Raleigh, North Carolina.O. A. Keller, III, the Chairman of the Board of the Registrant, is the father-in-law of an attorney at Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P. that serves as principal outside counsel to the Registrant.As of the date of this Registration Statement, attorneys with Smith, Anderson, Blount, Dorsett, Mitchell &
